Name: Council Decision of 27 June 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: technology and technical regulations;  tariff policy;  trade policy
 Date Published: 1996-07-13

 Avis juridique important|31996D0423Council Decision of 27 June 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods Official Journal L 176 , 13/07/1996 P. 0001 - 0004COUNCIL DECISION of 27 June 1996 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (96/423/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council on 26 and 27 June 1992,Having regard to Council Decision 94/942/CFSP of 19 December 1994 on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning the control of exports of dual-use goods (1),Whereas the lists of goods in Annex I and Annex IV to Decision 94/942/CFSP should be updated,HAS DECIDED AS FOLLOWS:Article 1The list of dual-use goods in Annex I to Decision 94/942/CFSP, referred to in Article 2 of that Decision and in Article 3 (1) of Regulation (EC) No 3381/94 (2), shall be amended in accordance with Annex I hereto.Article 2The list in Annex IV to Decision 94/942/CFSP, referred to in Article 5 of that Decision and in Article 19 (1) (b) of Regulation (EC) No 3381/94, shall be amended in accordance with Annex II hereto.Article 3This Decision shall be published in the Official Journal.It shall enter into force on the day of its publication.It shall apply from 1 August 1996.Done at Luxembourg, 27 June 1996.For the CouncilThe PresidentA. MACCANICO(1) OJ No L 367, 31. 12. 1994, p. 8. Decision as amended by Decision 95/127/CFSP (OJ No L 90, 21. 4. 1995, p. 2), Decision 95/128/CFSP (OJ No L 90, 21. 4. 1995, p. 3) and Decision 96/173/CFSP (OJ No L 52, 1. 3. 1996, p. 1).(2) Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (OJ No L 367, 1. 12. 1994, p. 1). Regulation as amended by Regulation (EC) No 837/95 (OJ No L 90, 21. 4. 1995, p. 1).ANNEX I Annex I to Decision 94/942/CFSP is to be amended as follows:1. DEFINITION OF TERMS 1.1. Between definitions 70 and 71 insert the following:'199. "Immunotoxin" (1) means a conjugate of one cell-specific monoclonal antibody and a "toxin" or "sub-unit of toxin", that selectively affects diseased cells.`1.2. Between definitions 161 and 162 insert the following:'200. "Sub-unit of toxin" (1) means a structurally and functionally discrete component of a whole "toxin".`1.3. Between definitions 183 and 184 insert the following:'201. "Vaccine" (1) means a medicinal product which is intended to stimulate a protective immunological response in humans or animals in order to prevent disease.`2. CATEGORY 1 2.1. 1C115.a.2. For this sub-entry substitute the following:'2. metal fuels, other than that specified in the Military Goods Controls, in particle sizes of less than 500 micrometres, whether spherical, atomized, spheroidal, flaked or ground, consisting 97 % or more by weight of any of the following:a. zirconium;b. beryllium;c. boron;d. magnesium; ore. alloys of the metals specified in a. to d.;`2.2. 1C351.b.2. For this sub-entry substitute the following:'2. bartonella quintana (rochalimaea quintana, rickettsia quintana);`2.3. 1C351.c.8. For this sub-entry substitute the following:'8. burkholderia mallei (pseudomonas mallei);`2.4. 1C351.c.9. For this sub-entry substitute the following:'9. burkholderia pseudomallei (pseudomonas pseudomallei);`2.5. 1C351.d. For this sub-entry substitute the following:'d. "Toxins", as follows, and "sub-units of toxins" thereof:1. botulinum toxins;2. clostridium perfringens toxins;3. conotoxin;4. ricin;5. saxitoxin;6. shiga toxin;7. staphylococcus aureus toxins;8. tetrodotoxin;9. verotoxin;10. microcystin (cyanginosin);except:any goods specified in 1C351 in the form of a "vaccine" or "immunotoxin".`2.6. 1C352.a.11. For this sub-entry substitute the following:'11. porcine enterovirus type 9 (swine vesicular disease virus);`2.7. 1C353.a. For this sub-entry substitute the following:'a. genetically modified "microorganisms" or genetic elements that contain nucleic-acid sequences associated with pathogenicity of organisms specified in 1C351.a. to c., 1C352 or 1C354;`2.8. 1C353.b. For this sub-entry substitute the following:'b. genetically modified "microorganisms" or genetic elements that contain nucleic-acid sequences coding for any of the "toxins" specified in 1C351.d. or "sub-units of toxins" thereof.`2.9. 1C354.b.1. For this sub-entry substitute the following:'1. colletotrichum coffeanum var. virulans (colletotrichum kahawae);`.3. CATEGORY 2 3.1. 2B352. For 'Biological equipment, as follows;` substitute the following:'Equipment capable of use in handling biological materials, as follows:`3.2. 2B352.b. For this sub-entry substitute the following:'b. fermenters capable of cultivation of pathogenic "microorganisms", viruses or capable of toxin production, without the propagation of aerosols, and having a total capacity of 100 litres or more;Technical Note: Fermenters include bioreactors, chemostats and continuous-flow systems.`3.3. 2B352.d. For 'designed for` substitute 'capable of`.3.4. 2B352.g. Delete 'pathogenic`.4. CATEGORY 7 4.1. 7A103.a. At the end of this sub-entry insert the following:'Note: 7A103.a. does not specify equipment containing accelerometers specified in 7A001 where such accelerometers are specially designed and developed as MWD (Measurement While Drilling) sensors for use in downhole well service operations.`ANNEX II Annex IV to Decision 94/942/CFSP is to be amended as follows:In the category 'Community Strategic Control` delete entry 4A003.b.